IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-31270
                        Conference Calendar



FELIX LA HOZ-GOMEZ,

                                           Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. Attorney General,

                                           Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-1522
                        --------------------
                          February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Feliz La Hoz-Gomez, federal prisoner #15406-265, appeals the

denial of his 28 U.S.C. § 2241 petition.    La Hoz-Gomez argues

that the petty offense exception of the Immigration and

Nationality Act (INA) § 212(a)(2)(A)(ii) (codified at 8 U.S.C.

§ 1182(a)(2)(A)(ii)) applies to his case.     “In the context of a

§ 2241 petition, this court ‘reviews the district court’s

determinations of law de novo and its findings of fact for clear

error.’”   Royal v. Tombone, 141 F.3d 596, 599 (5th Cir.

1998)(internal citations omitted).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-31270
                                  -2-

     La Hoz-Gomez was found inadmissible as an alien who

committed a controlled substance offense under

INA § 212(a)(2)(A)(i)(II).    By the clear language of INA

§ 212(a)(2)(A)(ii), the petty offense exception is not applicable

in La Hoz-Gomez’s case.   The district court did not err in

denying La Hoz-Gomez’s petition.    Accordingly, the judgment of

the district court is AFFIRMED.